Mayham, J.
I see no beneficial purpose that can be attained by a reargument of this case at general term of this court. The questions of law were fully considered on the hearing before this court, and a conclusion reached by a majority of the court, which, on a reargument, would in all probability be adhered to, especially as the court is not now constituted as it was at the time of the former argument and decision. Nor do I think any time or expense would be saved by such reargument, as the questions involved will not probably be satisfactorily settled, except upon the decision of the court of appeals. I think, therefore, that the motion for reargument should be denied.